Citation Nr: 1723466	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  15-20 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to a compensable evaluation for bilateral hearing loss.

2. Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Michelle S. Wolf, Esq.


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to September 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In April 2017, the Veteran filed a motion to advance the appeal on the Board's docket due to age.  The Board grants the motion to advance the appeal on the docket.

On his June 2015 Form 9, the Veteran requested a Board videoconference hearing.  His representative subsequently arranged a pre-hearing conference with the undersigned held in May 2017.  Then, on May 15, 2017, the representative filed a written request requesting a favorable decision on the increased rating claim and a remand for the service connection claim in lieu of the Board videoconference hearing and informal hearing presentation.  As a favorable decision can be rendered without convening a hearing, the Board is granting the representative's request.  Appeals must be considered in docket number order, but may be advanced if good or sufficient cause is shown.  38 U.S.C.A. § 7107 and 38 § 20.900(c) (2016).  At the prehearing conference in May 2017, sufficient cause has been shown and thus the motion to advance the appeal on the Board's docket is granted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a skin condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record shows that the Veteran's bilateral hearing loss has been manifested by no more than Level V hearing acuity in the right ear and no more than Level VI hearing acuity in the left ear.
CONCLUSION OF LAW

The criteria for a 10 percent rating for bilateral hearing loss have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.85 Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a compensable 10 percent rating for bilateral hearing loss.  Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part IV (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The basis for evaluating defective hearing is the impairment of auditory acuity as measured by puretone threshold averages within the range of 1000 to 4000 Hertz and speech discrimination using the Maryland CNC word recognition test.  38 C.F.R. § 4.85, DC 6100 (2016).  Puretone threshold averages are derived by dividing the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz by four.  Id. 

The puretone threshold averages and the Maryland CNC test scores are given a numeric designation, which is then used to determine the current level of disability based upon a pre- designated schedule.  See Tables VI and VII in 38 C.F.R. § 4.85.  Under these criteria, the assignment of a disability rating is a "mechanical" process of comparing the audiometric evaluation to the numeric designations in the rating schedule.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993).

For exceptional hearing impairment, 38 C.F.R. § 4.86 states that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  Id.

In some cases, when an examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties or inconsistent speech discrimination scores, Table VIA will be used, applying only the puretone averages to determine the current level of severity.  38 C.F.R. § 4.85(c).

In this case, the Veteran had a VA audiology examination in August 2013.  The examiner reviewed the claims file.  The Veteran reported decreased hearing sensitivity and difficulty understanding conversations when multiple people speak at once.  Testing showed as follows:


500
1000
2000
3000
4000
Right
45
50
50
55
70
Left
35
45
45
50
60

Neither ear exhibited exceptional patterns of hearing loss.  The Veteran's right ear hearing acuity measured a puretone threshold average of 56 decibels with speech recognition of 84 percent.  Thus, under Table VI, his right ear hearing loss corresponds to a numeric designation of 'II'.  38 C.F.R. § 4.85.  The Veteran's left ear hearing acuity measured a puretone threshold average of 50 decibels with speech recognition of 84 percent.  Thus, under Table VI, his left ear hearing loss corresponds to a numeric designation of 'II'.  38 C.F.R. § 4.85.  The combined numeric designations result in a noncompensable disability rating under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.  Hearing loss was described as mild to severe in the right ear and mild to profound in the left ear.

The Veteran had another VA audiology examination in March 2015.  The examiner reviewed the claims file.  The Veteran reported decreased hearing sensitivity and difficulty understanding conversations when multiple people speak at once.  Testing showed as follows:


500
1000
2000
3000
4000
Right
55
55
55
50
65
Left
35
40
40
50
55

Neither ear exhibited exceptional patterns of hearing loss.  The Veteran's right ear hearing acuity measured a puretone threshold average of 56 decibels with speech recognition of 84 percent.  Thus, under Table VI, his right ear hearing loss corresponds to a numeric designation of 'II'.  38 C.F.R. § 4.85.  The Veteran's left ear hearing acuity measured a puretone threshold average of 46 decibels with speech recognition of 92 percent.  Thus, under Table VI, his left ear hearing loss corresponds to a numeric designation of 'I'.  38 C.F.R. § 4.85.  The combined numeric designations result in a noncompensable disability rating under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.  

In support of his claim for a compensable rating is a private treatment record from MLH, Au.D., dated April 2016.  Test results were submitted in graph form; however, the Board may interpret graphical representations of audiometric data and convert it to numerical data in its role as a fact finder as long as the graphical representations are clear.  See Kelly v. Brown, 7 Vet. App. 471 (1995); Hall v. Nicholson, 21 Vet. App. 80 (2006) (unpublished) (stating that the U.S. Court of Veterans Claims (Court) held in Kelly that the Court could not interpret graphical data from a hearing evaluation and convert it to numerical data because this involved fact finding, but there was no indication in the Court's decision that the Board is precluded from doing so as a fact finder).  This testing showed audiometric thresholds as follows:


500
1000
2000
3000
4000
Right
75
60
60
55
65
Left
55
55
50
55
65

Neither ear exhibited exceptional patterns of hearing loss.  The Veteran's right ear hearing acuity measured a puretone threshold average of 60 decibels with speech recognition of 88 percent.  Thus, under Table VI, his right ear hearing loss corresponds to a numeric designation of 'III'.  38 C.F.R. § 4.85.  The Veteran's left ear hearing acuity measured a puretone threshold average of 56 decibels with speech recognition of 72 percent.  Thus, under Table VI, his left ear hearing loss corresponds to a numeric designation of 'V'.  38 C.F.R. § 4.85.  The combined numeric designations result in a 10 percent disability rating under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.

Given the foregoing, the Board finds a 10 percent rating for bilateral hearing loss is warranted.  The Board points out that the Veteran indicated during his prehearing conference and in May 2017 written correspondence that his appeal would be satisfied upon the award of a 10 percent rating.  He has not requested consideration of entitlement to an extraschedular rating.  The Board has reviewed the evidence and finds a rating in excess of 10 percent is not warranted and that the 10 percent rating assigned herein contemplates the Veteran's symptoms of hearing loss.  To the extent the Board has granted a 10 percent rating herein, the appeal is granted.

ORDER

A 10 percent rating for bilateral hearing loss is granted.


REMAND

The Veteran seeks service connection for a skin condition.  The Veteran argues that his skin condition, basal cell skin cancer, is related to sun exposure while serving in Libya during service.  He indicated that he was not provided sun protection during service and subsequent to service, he has had multiple skin lesions excised from his body.  The Veteran is competent to report his exposure to the sun during service and it is common knowledge that sun exposure may in certain circumstances lead to certain types of skin cancer.  The Veteran has not been provided a VA examination to determine the etiology of his skin cancer and its relationship, if any, to his sun exposure during service.  Given the foregoing, the Board finds a remand is necessary to determine whether his basal cell skin cancer is related to his exposure to the sun during service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the electronic claims file updated VA treatment records, if any, and any identified private treatment records.

2. Then, schedule the Veteran for a VA examination to determine the etiology of his skin cancer.  The examiner must be provided access to the electronic claims file and he or she should indicate review of the claims file in the examination report.

Any necessary testing must be completed.

For any skin diagnosis, to include skin cancer or residuals, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the skin cancer is related to service, to include the Veteran's exposure to the sun during his military service. 

For each opinion provided, the examiner must support the opinion with facts and medical principles.  The examiner must consider the Veteran's reports of sun exposure during service.

3. Then, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


